PER CURIAM
The issue in this contested admission proceeding is whether Brian John Perry (applicant) has proved by clear and convincing evidence that he is a person of good moral character and fit to practice law in Oregon. ORS 9.220(2)(a); Rules for Admission of Attorneys (RFA) 9.45(6). A discussion of the facts surrounding this application, and the circumstances that have led the Bar to oppose it, would not benefit the Bar or the public. After de novo review of the record developed before a hearing panel of the Board of Bar Examiners, ORS 9.536(3), ORS 9.539; RFA 9.60(5); and Bar Rule of Procedure 10.6, we conclude that applicant has not proved that he possesses the requisite good moral character and fitness to practice law in this state. Accordingly, we deny applicant admission to practice law in the State of Oregon.
Admission denied.